                         United States District Court
                       Western District of North Carolina
                              Asheville Division

      Charles William Memsen,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                 1:19-cv-00104-MR
                                      )              1:17-cr-00077-MR-DLH
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 31, 2020 Order.

                                               March 31, 2020
